Fourth Court of Appeals
                                  San Antonio, Texas
                                          April 2, 2019

                                      No. 04-18-00616-CR

                                        Romeo ADAMS,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR9532
                         Honorable Jefferson Moore, Judge Presiding


                                         ORDER
        Appellant’s motion for extension of time to file a brief is granted in part. We order
counsel, Dean Diachin, to file appellant’s brief by April 26, 2019 (88 days after the original due
date). No further extensions of time will be granted.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of April, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court